 Case 3:21-cr-30017-RAL Document 19 Filed 05/24/21 Page 1 of 3 PageID #: 38



                           UNITED STATES DISTRICT COURT
                            DISTRICT OF SOUTH DAKOTA
                                 CENTRAL DIVISION


  UNITED STATES OF AMERICA,                   cR 21-30017-RAL

                  Plaintiff,
                                              FACTUAL BASIS STATEMENT
           VS


  LLOYD JACOB ONE STAR,
  alklaLloyd One Star, IIl,
                  Defendant.


      Defendant states that the following facts are true, and the parties agree

that they establish a factual basis for the offense to which Defendant is pleading
guilty pursuant to Fed. R. Crim. P. 11(b)(3):

      On or about the 14th day of December,2O2O, in Todd County, in Indian

country, in the District of South Dakota, the defendant, Lloyd Jacob One Star,

alklaLloyd      One Star, III, an Indian, did unlawfully assault Bobbi Jo Knox, and

said assault resulted in serious bodily injury, in violation of 18 U.S.C. SS 1153

and 1 l3(a)(6).

      On the afternoon of December 14, 2O2O, Bobbi Jo Knox (Bobbi) and the

Defendant were at their residence in the Grass Mountain Community, in Todd

County, South Dakota. At some point, they began to argue. The Defendant

became angry and grabbed Bobbi and punched her in her left eye with his frst,

causing serious bodily injury to her eye. He also kicked her in the chest with

shod feet, and he hit her with a chair.

                                          1
 Case 3:21-cr-30017-RAL Document 19 Filed 05/24/21 Page 2 of 3 PageID #: 39



      The Defendant's father was present       in the residence and heard the
commotion from another room. When he went to see what was happening, he

observed Bobbi lying on the floor with the Defendant standing over   Bobbi. The
Defendant was still holding the chair and pushing       it   down on Bobbi. The
Defendant's father intervened and pushed the Defendant away from Bobbi, and

Bobbi ran out of the room. The Defendant threatened to kill them and began

hitting the walls with his fists and head, and he knocked over a china cabinet in

the dining room. The Defendant then fled the residence.

      Rosebud Sioux Tribe Law Enforcement Services (RSTLES) oflicers

subsequently responded to a call for service from the residence. When officers

arrived, they observed the china cabinet was knocked over ald broken glass was

on the kitchen   floor.   Bobbi was located in a bedroom lying on the bed with a

cloth covering her face. Her left eye was swollen shut and the bridge of her nose

appeared swollen.

      Bobbi was transported by ambulance to the Rosebud Comprehensive
Healthcare Facility in Rosebud, South Dakota. She reported severe pain and

ioss of vision in her left eye and was transferred by air ambulance to Sanford

USD Hospital in Sioux Falls, South   Dakota.   She was diagnosed with a ruptured

globe injury to her left eye, and underwent surgery.

      The assault by the Defendant upon Bobbi Jo Knox resulted in serious

bodily injury   in that it   involved extreme physical pain and the protracted

impairment of the function of a bodily member or organ. At all times relevant

to the offense, Bobbi was an intimate partner and dating partner of the
                                         2
 Case 3:21-cr-30017-RAL Document 19 Filed 05/24/21 Page 3 of 3 PageID #: 40



Defendant.

       The Defendant is an "lndian" under the provisions of 18 U.S.C. S 1153 in

that he is an enrolled member of the Rosebud Sioux Tribe, a federally recognized
tribe, with enrollment number 345UO29Oa4, and      53 I   64 degree of Indian blood.

The offense occurred in Todd County, South Dakota, which is within the exterior

boundaries of the Rosebud Sioux Indian Reservation. This location is "lndian

country" within the provisions of 18 U.S.C.   SS 1151   and 1153.

                                    DENNIS R. HOLMES
                                    Acting United States Attorney



  \/   t7/roe   t
t;t7                                Kirk W. Al       n
                                    Assistant U.S. Attorney
                                    225 S. Pierre Street, # 337
                                     Pierre, SD 57501
                                    Telephone: (6051 224-5402
                                    Facsimile: (605) 224-8305
                                     E-Maii: kirk.albertson@usdoj.gov


 {-t,        -Ll
Date                                Lloyd Jacob One Star
                                    Defendant


   f .>l ,L         r
                                      n=-
Date                                Randall B. Turner
                                    Attorney for Defendant




                                       \)
